Case 19-10872-KG Doc 219 Filed 06/06/19 Page1of/7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

In re: Chapter 11
FUSE, LLC, et al.,' Case No. 19-10872 (KG)
Debtors. Jointly Administered
AFFIDAVIT OF SERVICE
STATE OF DELAWARE )
COUNTY OF NEW CASTLE *

Michael V. Girello, being duly sworn according to law, deposes and says that he is employed
by the law firm of Young Conaway Stargatt & Taylor, LLP, proposed attorneys for the Official
Committee of Unsecured Creditors in the above-captioned cases, and that on the 4th day of June,
2019, he caused a copy of the following document(s) to be served upon the parties identified on the
attached service list in the manner indicated:

¢ Application of the Official Committee of Unsecured Creditors for an Order Authorizing and
Approving the Employment and Retention of Gibson, Dunn & Crutcher LLP as Counsel to the
Official Committee of Unsecured Creditors, Nunc Pro Tunc as of May 10, 2019 [Docket No.
195];

* Application of the Official Committee of Unsecured Creditors for an Order Authorizing the
Retention and Employment of Young Conaway Stargatt & Taylor, LLP as Counsel to the
Committee, Effective as of May 14, 2019 [Docket No. 196]; and

* Application Pursuant to 11 U.S.C. §§ 328 and 1103, Fed. R. Bankr. P. 2014, and Local Rule
2014-1, Authorizing and Approving the Employment and Retention of Dundon Advisers LLC
as Financial Advisor to the Official Committee of Unsecured Creditors Nunc Pro Tunc to May
15, 2019 [Docket No. 197]

6 LS LLL ‘xy

Michael V. Girello

 

SWORN TO AND SUBSCRIBED before me on this 6th day of June, 2019.

: vs
p f %

MARLENE J. MAISTA VW / Oe Vin, tee
NOTARY PUBLIC Nin liar a Va. ot

STATE OF DELAWARE Noidey Public
My Commission Expires August 30, 2019 °

 

| The Debtors and the last four digits of their taxpayer identification numbers include: Fuse Media, Inc. (9721);
Fuse Media, LLC (0560); Fuse, LLC (1888); JAAM Productions, LLC (5499); SCN Distribution, LLC (9656);
Latino Events LLC (8204); Fuse Holdings LLC (5673); Fuse Finance, Inc. (8683); and FM Networks LLC (6500).
The Debtors’ headquarters and service address is 700 North Central Avenue, Suite 600, Glendale, CA 91203.

01:24573869. 1
Case 19-10872-KG Doc 219 _ Filed 06/06/19

FUSE, LLC - 2002 Service List
Case No. 19-10872 (KG)

HAND DELIVERY

(Counsel to Debtors and Debtors in Possession)
James E. O’Neill, Esq.

Pachulski Stang Ziehl & Jones LLP

919 N. Market Street, 17th Floor

Wilmington, DE 19801

FIRST CLASS MAIL

(Counsel to Debtors and Debtors in Possession)
Richard M. Pachulski, Esq.

Ira D. Kharasch, Esq.

Pachulski Stang Ziehl & Jones LLP

10100 Santa Monica Boulevard, 13th Floor

Los Angeles, CA 90067

FIRST CLASS MAIL

(Counsel to Debtors and Debtors in Possession)
Maxim B. Litvak, Esq.

Pachulski Stang Ziehl & Jones LLP

150 California Street, 15th Floor

San Francisco, CA 94111

HAND DELIVERY

(United States Trustee)

Linda J. Casey, Esq.

Office of the United States Trustee
844 King Street, Suite 2207
Lockbox 35

Wilmington, DE 19801

HAND DELIVERY

(State Attorney General)

Kathy Jennings, Esq.

Delaware Department of Justice
Carvel State Office Building, 6th Floor
820 N. French Street

Wilmington, DE 19801

01:24515904.1

Page 2 of 7
Case 19-10872-KG Doc 219 Filed 06/06/19 Page 3of7

HAND DELIVERY

Zillah A. Frampton

Bankruptcy Administrator

Delaware Division of Revenue

Carvel State Office Building, 8th Floor
820 N. French Street

Wilmington, DE 19801

HAND DELIVERY

(United States Attorney)

David C. Weiss, Esq.

United States Attorney’s Office
District of Delaware

Hercules Building, Suite 400
1313 N. Market Street
Wilmington, DE 19801

HAND DELIVERY

(Counsel to Ad Hoc Group of Beneficial Holders of the 10.375% Senior Secured Notes due 2019
issued by the Debtors)

Michael J. Merchant, Esq.

Amanda R. Steele, Esq.

Brendan J. Schlauch, Esq.

Richards, Layton & Finger, P.A.

One Rodney Square

920 N. King Street

Wilmington, DE 19801

HAND DELIVERY

(Counsel to Comcast Cable Communications Management LLC)
Matthew G. Summers, Esq.

Chantelle D. McClamb, Esq.

Ballard Spahr LLP

919 N. Market Street, 11th Floor

Wilmington, DE 19801

HAND DELIVERY

(Counsel to Wilmington Trust, National Association)
Neil B. Glassman, Esq.

Erin R. Fay, Esq.

Daniel N. Brogan, Esq.

Bayard, P.A.

600 N. King Street, Suite 400

Wilmington, DE 19801

01:24515904.1 2
Case 19-10872-KG Doc 219 Filed 06/06/19 Page4of/7

HAND DELIVERY

(Counsel to AT&T Services, Inc. and affiliates including without limitation DIRECTV, LLC)
Derek C. Abbott, Esq.

Morris Nichols Arsht & Tunnell LLP

1201 North Market Street, Suite 1600

Wilmington, DE 19801

HAND DELIVERY

Rita Marie Ritrovato, CCTS, VP
Wilmington Trust, National Association
1100 North Market Street

Wilmington, DE 19801-1605

FIRST CLASS MAIL

(United States Attorney General)

Office of the US Attorney General

U.S. Department of Justice

950 Pennsylvania Avenue, NW, Room 4400
Washington, DC 20530-0001

FIRST CLASS MAIL

State of Delaware

Division of Corporations - Franchise Tax
John G. Townsend Building, Suite 4

401 Federal Street

PO Box 898 (Zip 19903)

Dover, DE 19901

FIRST CLASS MAIL

Delaware Secretary of Treasury

820 Silver Lake Boulevard, Suite 100
Dover, DE 19904

FIRST CLASS MAIL

Office of General Counsel

U.S. Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, DC 20220

FIRST CLASS MAIL

Office of General Counsel
Securities & Exchange Commission
100 F Street, NE

Washington, DC 20554

01224515904.1 3
Case 19-10872-KG Doc 219 Filed 06/06/19 Page5of7

FIRST CLASS MAIL

Sharon Binger, Regional Director
Philadelphia Regional Office
Securities & Exchange Commission
One Penn Center, Suite 520

1617 JFK Boulevard

Philadelphia, PA 19103

FIRST CLASS MAIL

Andrew Calamari, Regional Director
New York Regional Office
Securities & Exchange Commission
Brookfield Place, Suite 400

200 Vesey Street

New York, NY 10281

FIRST CLASS MAIL

Office of the Chief Counsel

Pension Benefit Guaranty Corporation
1200 K Street, NW

Washington, DC 20005

FIRST CLASS MAIL

Internal Revenue Service
Centralized Insolvency Operation
PO Box 7346

Mail Stop 5-Q30.133
Philadelphia, PA 19101

FIRST CLASS MAIL

(Attorneys for Defendants DIRECTV, LLC and AT&T Services, Inc.)
Mark A. Romeo, Esq.

Christine E. Cwiertny, Esq.

CROWELL & MORING LLP

3 Park Plaza, 20th Floor

Irvine, CA 92614-8505

FIRST CLASS MAIL

(Counsel to Ad Hoc Group of Beneficial Holders of the 10.375% Senior Secured Notes due 2019
issued by the Debtors)

Michael C. Keats, Esq.

Jennifer Rodburg, Esq.

Andrew Minear, Esq.

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

01124515904.1 4
Case 19-10872-KG Doc 219 Filed 06/06/19 Page6of7

FIRST CLASS MAIL

(Counsel to Wilmington Trust, National Association)
Andrew Goldman, Esq.

Lauren Lifland, Esq.

Wilmer Cutler Pickering Hale and Dorr LLP

7 World Trade Center

250 Greenwich Street

New York, NY 10007

FIRST CLASS MAIL

(Counsel to Wilmington Trust, National Association)
Benjamin Loveland, Esq.

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

FIRST CLASS MAIL

(Counsel to AT&T Services, Inc. and affiliates including without limitation DIRECTV, LLC)
Brian J. Lohan, Esq.

Arnold & Porter Kaye Scholer LLP

70 West Madison Street Suite 4200

Chicago, IL 60602-4231

FIRST CLASS MAIL
James W. Grudus

One AT&T Way
Room 3A11]5me
Bedminster, NJ 07921

FIRST CLASS MAIL

John Stern, Assistant Attorney General
c/o Sherri K. Simpson, Paralegal
Attorney General's Office

Bankruptcy & Collections Division
P.O. Box 12548

Austin, TX 78711-2548

FOREIGN FIRST CLASS
Banijay Rights Limited
Attn: Andreas Lemos

The Gloucester Building
Kensington Village
London W14 8RF
ENGLAND

01:24515904.1 5
Case 19-10872-KG Doc 219 _ Filed 06/06/19

FOREIGN FIRST CLASS
Seville International

455 rue St. Antoine
Bureau 300

Montreal Quebec H2Z 1J1
CANADA

FIRST CLASS MAIL

(Counsel to Warner Bros. Worldwide Television Distribution Inc.)
Wayne M. Smith, Esq.

Warner Bros. Entertainment Inc.

4000 Warner Blvd.

Building 156 So., Room 5120

Burbank, CA 91522

FIRST CLASS MAIL

(Counsel to Official Committee of Unsecured Creditors)
David M. Feldman, Esq.

Shireen A. Barday, Esq.

Matthew P. Porcelli, Esq.

John Conte, Esq.

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166

HAND DELIVERY

(Counsel to Official Committee of Unsecured Creditors)
Sean M. Beach, Esq.

Sean T. Greecher, Esq.

Jordan E. Sazant, Esq.

Young Conaway Stargatt & Taylor, LLP

Rodney Square, 1000 North King Street

Wilmington, DE 19801

01224515904.1 6

Page 7 of 7
